PER CURIAM.
Appellant, Albert Thomas, appeals his convictions and sentences for first degree murder, armed robbery, attempted first degree murder, and possession of a firearm during the commission of a felony. We affirm in part, reverse in part, and remand.
The State conceded that appellant’s conviction of unlawful possession of a firearm must be vacated because it is duplicitous of appellant’s other convictions. See Hall v. State, 517 So.2d 678 (Fla.1988); Carawan v. State, 515 So.2d 161 (Fla.1987); Mozqueda v. State, 541 So.2d 777 (Fla.3d DCA 1989). The State also conceded that appellant was improperly sentenced outside the sentencing guidelines without entering written reasons for the departure. See Pope v. State, 561 So.2d 554 (Fla.1990); Shull v. Dugger, 515 So.2d 748 (Fla.1987).
Finding no merit in appellant’s other contentions, we reverse and remand to vacate appellant’s conviction for possession of a firearm during the commission of a felony, and to resentence appellant within the sentencing guideline. We affirm appellant’s other convictions in all respects.
Affirmed in part, reversed in part, and remanded.